Order entered March 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00150-CV

                        LARRY M. GENTILELLO M.D., Appellant

                                               V.

     UNIVERSITY OF TEXAS SOUTHWESTERN HEALTH SYSTEMS A/K/A UT
           SOUTHWESTERN HEALTH SYSTEMS, ET AL, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 07-6167

                                           ORDER
       We GRANT the Dallas County District Clerk’s March 4, 2013 motion for an extension

of time to file the clerk’s record. The District Clerk shall file the clerk’s record on or before

April 10, 2013.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE